ALLOWANCE
Response to Amendment
The applicant’s amendment filed 11/12/2021 has been entered.

Reasons for Allowance
Claim(s) 1-20 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest an illumination device, comprising a light source, and a first light guide comprising a first light guiding portion, and a second light guiding portion, wherein the second light guiding portion comprises a light emitting surface, and light emitted by the light source is at least partially coupled into the first light guiding portion and emitted from the light emitting surface of the second light guiding portion, wherein a cross sectional area of the second light guiding portion perpendicular to a center line of the first light guide is gradually decreasing along a direction of an optical axis of the light source, wherein the light emitting surface is not rotationally symmetric, and wherein the light emitting surface is provided with a scattering portion layer as specifically called for the claimed combinations.
The closest prior art, Rizoiu et al (US 2005/0281530 A1), does not include that the light emitting surface is provided with a scattering portion layer as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Rizoiu et al reference in the manner required by the claims. 
Rizoiu et al with the exception of a light scattering portion. Rizoiu et al is directed to a fiber optic element which would not be modified to scatter light—doing so would cause loss of data in the signal. Absent prior art of the configuration claimed in combination with a light scattering layer outside the art of fiber optics, the Examiner is required to allow.
In regard to claim 1, the applicant has claimed a specific function restricting the incident angle, and the Examiner has no motivation to modify the prior art to achieve this optimization.
In regard to claim 19, the applicant has substantially claimed a further embodiment of their invention—placing limits on the shape and symmetry of the first and second light guiding portions, the Examiner cannot modify the prior art of Rizoiu et al in a manner to reject the claims without undue modification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875